Citation Nr: 1010105	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-26 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from September 1965 
to August 1968.  His awards and decorations include the 
Combat Infantryman Badge (CIB) and Purple Heart, 
among others.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and February 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Newark, New Jersey, and Nashville, 
Tennessee.  During the course of the appeal, the Veteran 
relocated and ultimate jurisdiction of his claims was 
established with the RO in Nashville, Tennessee.  That office 
forwarded his appeal to the Board.  


FINDINGS OF FACT

1.  Although there is competent and credible medical and lay 
evidence that the Veteran sustained a bilateral foot injury 
during service, the evidence of record reflecting no nexus 
between the Veteran's current bilateral foot disorders and 
his military service is more probative than and outweighs the 
evidence of record in support of a nexus.

2.  The Veteran has the following service-connected 
disabilities:  posttraumatic stress disorder (PTSD), rated as 
70 percent disabling; tinnitus, rated as 10 percent 
disabling, left ear hearing loss, rated as 0 percent 
disabling; a right calf residual shrapnel wound, rated as 0 
percent disabling; tinea cruris and corporis, rated as 0 
percent disabling.  The combined service-connected disability 
rating is 70 percent, meeting the percentage criteria for 
TDIU under the combined rating table. 

3.  There is an approximate balance of favorable and 
unfavorable evidence insofar as whether the Veteran's 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009). 

2.  Resolving all reasonable doubt in his favor, the criteria 
for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the TDIU claim, review of the claims folder reveals 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In any event, since the Board is 
granting the TDIU claim, there is no need to discuss in 
detail whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because even if, for 
the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

As to the bilateral foot disorder claim, review of the claims 
folder also reveals compliance with the VCAA.  The duty to 
notify was accomplished by way of a VCAA letter from the RO 
to the Veteran dated in July 2006.  This letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

In addition, the July 2006 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

As to the timing of VCAA notice, the U.S. Court of Appeals 
for Veterans Claims (Court) and Federal Circuit Court have 
held that VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 
120.  In the present case, the RO issued all required VCAA 
notice prior to the January 2007 rating decision on appeal.  
Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), Social Security Administration (SSA) 
disability records, VA outpatient treatment records, and 
private medical evidence as identified and authorized by the 
Veteran.  The Veteran was also provided with three VA 
examinations and medical opinions addressing the etiology of 
his bilateral foot disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  The Veteran has also submitted 
several written personal statements, lay statements from 
family, employer records, private medical evidence, and 
additional STRs.  Neither the Veteran nor his representative 
has contended that any additional evidence remains 
outstanding.  Therefore, the Board is satisfied that all 
relevant evidence identified by the Veteran has been secured, 
and that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009).    

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court has held a 
Veteran must show  "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as arthritis, and therefore 
will be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year after service.  Even 
this presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat Veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 
(1996).  In-service incurrence by way of the combat 
presumption may also be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held that 
lay evidence, when competent, can establish a nexus between 
the Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in 
Davidson that it has previously and explicitly rejected the 
view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  See id. at 
1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

In short, lay evidence that is both competent and credible 
may establish the presence of a condition during service, 
post-service continuity of symptomatology, and evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed."  Id. at 308.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Bilateral Foot Disorder

The Veteran maintains that his current bilateral foot 
problems resulted from a shrapnel wound injury to both feet 
sustained during service in June 1966.  He asserts that he 
has experienced bilateral foot pain since the time of his in-
service bilateral foot injury.  See August 2007 VA Form 9; 
report of the November 2006 VA foot examiner.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present 
case, VA and private physicians have diagnosed the Veteran 
with bilateral chronic plantar fasciitis, pes planus, and a 
left foot heel spur with arthritic changes.  There is some 
disagreement as to whether the Veteran has pes planus.  See 
VA treatment records including podiatry consults dated from 
2005 to 2009; VA foot examinations dated in November 2006, 
June 2007, and October 2009; VA foot X-rays dated in November 
2006, and private treatment records dated in 2005 and 2006.  
Therefore, there is sufficient evidence of current bilateral 
foot disorders.  Consequently, the determinative issue is 
whether any of these conditions are somehow attributable to 
the Veteran's military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in 
this critical respect the Veteran's claim fails.

STRs and SPRs confirm that the Veteran sustained a bilateral 
foot injury from shrapnel after a Claymore mine exploded 
during service in June 1966.  He was treated for two months 
with antibiotics and cleansing of his wounds.  He has also 
submitted letters written in June and July of 1966 during 
service that confirm he had sustained an injury to both feet 
that made it difficult to walk due to soreness.  A June 1967 
STR also reveals a diagnosis of Achilles tendonitis after a 
road march.  X-rays of the right heel were unremarkable, 
however.  With regard to his lay assertions, a Veteran is 
indeed competent to report symptoms of bilateral foot pain 
during and from the time of his military service.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  Further, 
given that SPR and STRs confirm a bilateral foot injury and 
symptoms, the Board finds the Veteran's statements regarding 
in-service bilateral foot pain to be credible.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Moreover, with regard to combat, the Veteran's DD Form 214 
and SPRs reveal that he received the CIB and Purple Heart, 
among other awards and medals, which is prima facia evidence 
he engaged in combat.  His SPRs also confirm his shrapnel 
wounds from his combat service, thus conceding his combat 
experience.  The Board finds that his description of the mine 
attack and subsequent injuries to his feet are consistent 
with his combat service.  Therefore, there is satisfactory 
evidence of incurrence of a bilateral foot injury due to 
shrapnel in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Although the combat presumption is in effect, the 
Veteran must still present evidence etiologically linking his 
injuries in service to his current bilateral foot disorders.  
Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138; 
Libertine, 9 Vet. App. at 523-24.  But overall, STRs and SPRs 
provide evidence in support of bilateral foot injury, 
although it is also significant that upon separation in July 
1968 the Veteran did not report any continuing foot pain, and 
no foot disorder was objectively noted.  As such, there is 
insufficient evidence of a chronic bilateral foot disorder in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.   

Post-service, with regard to continuity of symptomatology, 
the evidence of record is somewhat mixed.  In this respect, 
the Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

With regard to continuity of symptomatology, the Veteran has 
alleged continuing bilateral foot pain and treatment since 
separation from service in August 1968.  In light of these 
assertions, there is some lay and medical evidence then of 
continuity of symptomatology demonstrated shortly after 
service, which is a significant factor in a service 
connection claim.  38 C.F.R. § 3.303(b); cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

However, with regard to continuity of symptomatology, the 
above evidence is outweighed by the competent and credible 
findings of three VA examiners.  That is, the Veteran 
underwent three VA foot examinations in November 2006, June 
2007, and October 2009.  The November 2006 VA examiner opined 
that the Veteran's current plantar fasciitis was not 
aggravated by his Achilles tendonitis during service.  The 
examiner reasoned that plantar fasciitis is an inflammation 
of the tendon of the bottom of the foot, which the Veteran 
has.  But the Veteran had no posterior heel pain, presumably 
as one would have with Achilles tendonitis.  This examiner 
did not review private evidence of record, and the reasoning 
is not clearly articulated.  It is entitled to limited 
probative value.  Regardless, the June 2007 and October 2009 
VA examination reports are entitled to greater probative 
value, as they are clearer, more thorough, and based on a 
review of the entire claims folder.  Specifically, the June 
2007 VA examiner opined that the Veteran's current foot pain 
was not connected to his in-service Achilles tendonitis or 
in-service "superficial" foot shrapnel wounds.  In fact, no 
remaining shrapnel was noted upon VA X-rays of the right and 
left foot in November 2006.  Finally, the October 2009 VA 
examiner assessed that the Veteran's current plantar 
fasciitis is not related to his in-service shrapnel injuries.  
Upon examination, the examiner observed that the Veteran's 
Achilles tendon was in alignment with the rearfoot, and pes 
planus was not present.  There were no gross deformities, and 
muscle strength was normal.  Thus, there is clear, competent 
medical evidence that is flatly against a nexus finding.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  These two opinions were thorough, 
supported by an explanation, and based on a review of the 
claims folder, with a detailed to discussion of the Veteran's 
in-service injury in each instance.  The Board finds that 
these negative medical opinions are entitled to great 
probative weight against the claim, and outweigh the other 
evidence of record as to continuity.    

Furthermore, post-service, since there is no objective 
indication of arthritis within one year after service, the 
Veteran is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In making this determination, the Board acknowledges that in 
Falzone v. Brown, 8 Vet. App. 398, 403-05 (1995), as to pes 
planus, the Court held that since the determinative issue was 
not "medical in nature," the Veteran's statements were 
competent as to the issues of pain since service and the 
observable flatness of his feet.  In addition, with regard to 
nexus evidence and continuity of symptomatology, based on 
recent case law, it would appear that the Veteran is indeed 
competent to testify to the fact that foot pain he 
experienced in service is the same condition he is currently 
diagnosed with.  Davidson, 581 F.3d at 1316; Barr, 21 Vet. 
App. at 307-09.  Regardless, as to probative value, the Board 
concludes the Veteran's lay assertions are outweighed in this 
case by the findings of the November 2006, June 2007, and 
October 2009 VA examiners, who did not diagnose pes planus, 
and also determined there was no link between his current 
foot problems and his confirmed in-service shrapnel wound 
injury.  Barr, 21 Vet. App. at 310.  

For these reasons and bases, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a bilateral foot disorder, so there is no 
reasonable doubt to resolve in the Veteran's favor, such that 
this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Governing Laws and Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected PTSD.  He 
states that his service-connected PTSD has prevented him from 
securing substantially gainful employment after he retired in 
April 2007.  He also admits that a nonservice-connected foot 
disorder has caused physical limitations that prevent him 
from working.  He attests that his PTSD has worsened over the 
years, causing difficulty with anger management and 
concentration, while also causing social isolation from 
others.  After separation from service, the Veteran was able 
to work for 33 years in telephone installation.  Subsequently 
he worked as a maintenance worker for 4 years with the 
National Park Service until retirement in April 2007.  See 
August 2007 VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability); October 2009 VA Form 
9; September 2007 VA Form 21-4192 (Request for Employment 
Information).  The Veteran completed high school.  He is 
currently 63 years of age.  

In this case, the Veteran has the following service-connected 
disabilities:  PTSD, rated as 70 percent disabling; tinnitus, 
rated as 10 percent disabling, left ear hearing loss, rated 
as 0 percent disabling; a right calf residual shrapnel wound, 
rated as 0 percent disabling; tinea cruris and corporis, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 70 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Therefore, the percentage criteria 
for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the evidence of record is somewhat 
mixed.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

As to the evidence against the award of a TDIU, VA and 
private medical evidence prior to April 2007 documents that 
the Veteran was struggling with difficulties at work and 
feelings of isolation, but was nevertheless able to work as 
long as he was left alone with minimal supervision.  See 
e.g., March 2002 VA psychological examination; August 2006 VA 
psychological examination; July 2006 lay statement from wife; 
June 2006 private treatment report from Evers Psychological 
Associates; and November 2006 VA foot examination.  In 
addition, a September 2007 VA Form 21-4192, Request for 
Employment Information in Connection With Claim for 
Disability Benefits, as completed by the Veteran's former 
employer, the National Park service, stated that the Veteran 
resigned.  No concessions were made to him on account of 
disability due to PTSD.  Other employer records dated in 
April 2007 and September 2007 note that he resigned due to 
his nonservice-connected foot pain and "other VA reasons."  
There was no specific mention of PTSD.  June 2007 and October 
2009 VA foot examinations as well as VA podiatry records and 
private records document the Veteran's retirement from work 
due to his bilateral foot pain.  In short, many of these 
records attest to the severity of the Veteran's nonservice-
connected bilateral foot disorder in relation to his 
inability to secure employment.  Finally, an August 2009 VA 
psychological examiner opined that the Veteran could likely 
manage the stressors associated with gainful employment on a 
part-time basis and in a routine job requiring minimal 
supervision.  The examiner added that the Veteran agreed with 
this assessment.  The Veteran, in response, indicated in an 
October 2009 VA Form 9 that he never agreed with the 
examiner's conclusion.  In any event, there is probative 
evidence against a TDIU rating.     

As to the evidence in support of an award of a TDIU, the 
December 2006 VA audiology examiner noted that the Veteran 
had great difficulty hearing at work due to his service-
connected left ear hearing loss, especially during meetings.  
In addition, the SSA ultimately determined in April 2007 that 
the Veteran was disabled and could not work due to his 
service-connected anxiety-related disorders. In this regard, 
the Court held in Murincsak v. Derwinski, 2 Vet. App. 362 
(1992), that although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the issue of the level of impairment of the Veteran's 
service-connected disability.  In this case, the SSA's 
disability determination provides strong evidence in support 
of the Veteran's TDIU claim.  Moreover, a private Cherokee 
Health Systems psychotherapy record dated in March 2009 
indicated that the Veteran had to limit his involvement in 
"non-home settings" due to anxiety, concentration, and 
frustration from his service-connected PTSD.  Also, a 
credible March 2009 lay statement from the Veteran's wife 
expresses her concern that the Veteran's service-connected 
PTSD is deteriorating, such that he had to leave his job 
because of the disorder.  Finally, the Veteran's 
representative has referred to an April 2008 VA treatment 
note, which is not present in the claims folder.  In this 
note, the Veteran's representative relates that VA medical 
personnel stated "[g]iven [the] Veteran's anxiety and 
difficulty with focus and attention to tasks, it is my 
opinion that he is not able to work at this time."  The 
Board finds that this evidence is entitled to significant 
probative value in support of a TDIU award.  

The Board realizes the severity of the Veteran's nonservice-
connected bilateral foot disorder and the Veteran's advancing 
age (63), as factors affecting his ability to work.  But once 
again, his advancing age and nonservice-connected disorders 
cannot be considered for purposes of TDIU.  38 C.F.R. § 4.19.  
Although he frequently has advanced that he retired in 2007 
due to his service-connected PTSD, he has not submitted any 
specific evidence from his employer to sustain that theory.  
In any event, voluntary retirement does not necessarily show 
unemployability and should not be used as the only evidence 
of unemployability.  Careful consideration has been given 
here to distinguishing a worsened disability that would have 
caused unemployability from unemployment simply due to 
retirement.  Here, regardless of the Veteran's retirement, 
there is probative evidence demonstrating that he would 
currently not be able to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  Moreover, even without 
consideration of the effect of the Veteran's nonservice-
connected bilateral foot disorder, there is some evidence 
clearly showing the Veteran's service-connected PTSD at 70 
percent, standing alone, prevents him from securing 
employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 
4 Vet. App. 361 (1993). 

The Board also acknowledges that the Veteran reported to the 
August 2009 VA psychological examiner that he was able to 
garden and do yardwork since he moved to a more rural 
setting.  However, it should be noted that a person can still 
be too disabled to engage in employment even though he or she 
is up and about and fairly comfortable at home or upon 
limited activity.  See 38 C.F.R. § 4.10.

In adjudicating this TDIU claim, the Board has also 
considered the doctrine of reasonable doubt.  As the Court 
has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In the present case, there is an approximate balance of the 
positive and negative evidence for the TDIU issue.  The 
contrasting medical and lay evidence of record are all very 
probative.  But in such situations, the benefit of the doubt 
is resolved in the Veteran's favor.  The Board is satisfied 
that the Veteran's service-connected disabilities clearly 
prevent him from securing or following substantially gainful 
employment.  38 C.F.R. § 4.16.  His TDIU claim is granted.  
38 C.F.R. § 4.3.




ORDER

Service connection for a bilateral foot condition is denied.

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.  



____________________________________________
	A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


